Citation Nr: 1813139	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  12-29 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for urticaria (hereinafter "skin disorder"), to include as secondary to service-connected allergic rhinitis.

2.  Entitlement to service connection for elevated liver enzymes and right hepatic hemangioma (hereinafter "liver disorder"), to include as secondary to service-connected major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to November 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

On her October 2012 substantive appeal (VA Form 9), the Veteran marked that she desired to testify before a member of the Board.  Subsequently, in an April 2014 letter, the Veteran wrote that she wished to cancel her hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2017).

In November 2016, the Board remanded this matter to the RO to obtain additional medical evidence.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In this decision, the Board is denying entitlement to service connection for elevated liver enzymes and right hepatic hemangioma and urticaria.


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding of a skin disorder during the pendency of the claim which is causally related to, or aggravated by, active service.

2.  The Veteran does not have a liver disorder that is causally related to, or aggravated by, active service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability have not been met.
38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

2.  The criteria for service connection for a liver disability have not been met.
38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury where nexus evidence establishes a connection between the service-connected disability and the current disability.  38 C.F.R. § 3.310(a); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a preliminary matter, the Board finds that the record on appeal establishes that elevated liver enzymes and right hepatic hemangioma were not present during the Veteran's active duty or manifest to a compensable degree within the first post-service year.  The Veteran's STRs are silent for mention of any of these conditions, and her medical examination was normal with regard to liver and skin disorders on separation from service in October 1976.  In addition, the Veteran's physical profile, summarized on the separation examination report with the acronym "PUHLES" notes a "1" in each category, which is reflective of a high level of fitness.  A "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The post-service record on appeal is similarly negative for complaints or findings of any of these conditions within the first post-service year or, indeed, for many years thereafter.

The Veteran reported a "rash" on her neck in service which was observed to be irritated areas with mild erythema.  The physician determined it to be irritation from her shirt collar and prescribed a medicated cream.  STRs are silent as to further treatment for a rash or skin disorder.

Based on the foregoing, service connection on a direct or presumptive basis for a liver or skin condition is not warranted.

After review of the evidence of record, the Board finds that the weight of competent medical evidence reflects that the Veteran does not have a diagnosed liver or skin disorder related to her service.

Skin

The Veteran filed a claim for urticaria in April 2010.  She asserts that she has urticaria as a result of her service-connected allergic rhinitis.  She has neither claimed chronicity since service nor submitted competent credible evidence of a current skin disorder.

Post-service VA treatment records note urticaria after September 2009 allergy testing done by skin prick and contact dermatitis in March 2016 when the Veteran began using a new lotion.

At a January 2017 VA examination, the Veteran reported that her skin had not bothered her in a long time and could only recall it happening once in 2009 when she first went to the allergy clinic.  The VA examiner identified urticaria as the skin manifestation of allergies.  The Veteran did not have urticaria on examination and had not had to have any skin treatment since her 2009 presentation.

The Board has reviewed the clinical records in evidence.  They do not support a finding of a chronic skin disorder, to include urticaria during the pendency of the claim or since service.  The Board acknowledges that the Veteran is competent to state that she has rashes, bumps, or discoloration of the skin.  However, the Veteran has not been shown to have the experience, training, or education necessary to identify a specific skin disorder by diagnosis or to make an etiological opinion as to any such disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed.Cir.2007).  Additionally, the Veteran affirmatively denies presentation of a skin condition after 2009.

In sum, the Veteran has not had a current skin disorder during the pendency of her claim.  In addition, assuming arguendo that she did have a current disability during the pendency of her claim, the preponderance of the evidence is against a finding that the Veteran's urticaria in 2009 is related to skin irritation in 1975 or that she otherwise has a skin disorder related to service.

A service connection claim requires, at a minimum, medical evidence of a current disability.  The evidence of record does not support a finding that the Veteran has a current skin disorder or had any one at any time during the appellate period or relevant to the appellate period.  Congress has specifically limited entitlement for service-connected disease or injury to cases where incidents in service have resulted in disability.  The record does not reflect that the Veteran's service-connected allergic rhinitis has resulted in a current skin disorder.  Thus, service connection for a skin disorder is not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Elevated Liver Enzymes and Right Hepatic Hemangioma

The Veteran asserts that she has a liver disorder that relates to and/or was aggravated by military service.

Post-service VA treatment records document elevated liver enzymes beginning October 2008.  In February 2010, the Veteran's physician chose to "hold" her statin prescription to lower liver enzymes.  A CT was ordered which identified a hemangioma noted to be unrelated to the elevated liver enzyme.  In February 2016, the Veteran was again removed from statins to reduce her elevated liver enzymes. However, a May 2016 notice to the Veteran informed her that, though her liver enzymes had improved, continued use of statins was recommended due to the presence of fatty infiltration in the liver which happens when cholesterol levels in the body are high.

A January 2017 VA medical examiner noted that the Veteran's liver enzymes were normal after being taken off statins.  Her 2.5cm liver hemangioma was asymptomatic and needed no follow-up or treatment.  No chronic liver diseases were noted.  Concluding that the Veteran did not have a liver disorder, the VA examiner explained that elevated liver enzymes are a "well-known, side effect of some statin medications."  The examiner also defined the Veteran's hemangioma of the liver as a radiological finding, not caused by alcohol intake, that did not limit, cause harm to, or shorten the lifespan of the patient.  The Veteran was noted to have abstained from alcohol intake for 29 years.  The examiner opined that the Veteran had no liver disorder and, therefore, could not have a service-connected disability.  

In an April 2017 VA addendum opinion, the examiner clarified that there was no current physical abnormality caused by or related to the Veteran's alcohol consumption 29 years ago.

An August 2017 VA medical opinion found that the record lacks medically-based, clinical evidence to support any diagnosed liver disorder and/or dysfunction while on active duty or during the following presumptive period.  Reciting evidence from the post-service record, the examiner stated that the Veteran had an acute, transient and self-limited spike in liver enzymes that began after the Veteran's use of statins and resolved immediately after statin cessation.  Based on the fact that the Veteran's hemangioma remained asymptomatic and unchanged, the examiner opined that it did not result in hepatic dysfunction.  In support of this opinion, the examiner noted that "current hepatic and internal medicine literature lack sufficient medically-based, clinical evidence to support a nexus between an incidental observed liver hemangioma and/or an isolated elevation of liver enzymes resulting from statin use with a 26+ year cessation of alcohol and/or substance abuse and/or a diagnosis of acute or chronic liver disease."  The examiner found no link between the Veteran's claimed liver disorder and service or service-connected depression.  In the August 2017 opinion, the examiner addressed aggravation, but found against this theory of causation.

The Board notes that the record lacks medical evidence connecting the Veteran's liver disorder to service or her service-connected depression.  Additionally, the Board finds that the VA examiner's negative opinion regarding any relationship between the Veteran's liver disorder and service and/or service-connected depression to be the most probative medical evidence of record, especially in light of the fact that the record contains no evidence that specifically refutes or calls into question the examiner's negative conclusions. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Thus, the Board finds that service connection for a liver disability must be denied because the weight of the evidence is against a nexus between a diagnosed liver disorder and the Veteran's active military service and is against a relationship either on a causation or aggravation basis between a liver disorder and a service-connected disease or injury.  In reaching these conclusions, the Board has considered the Veteran's statements indicating that she believes there is such a relationship.  However, as noted above, the Veteran has not been shown to have the experience, training, or education necessary to provide a medical opinion.  The Board finds the specific, reasoned conclusions of the trained health care providers who conducted the January 2017 VA examination and August 2017 medical opinion discussed above, to be of greater probative weight than the Veteran's lay assertions.

The record does not reflect that the Veteran's service-connected depression resulted in or aggravated a diagnosed liver disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Service connection for urticaria and elevated liver enzymes and right hepatic hemangioma is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


